218 F.2d 320
Application of George H. GIBSON.
No. 402.
United States Court of Appeals, Ninth Circuit.
Dec. 23, 1954.Writ of Certiorari Denied Feb. 28, 1955.See 75 S.Ct. 445.

George H. Gibson, Bend, Or., in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Gibson sought to file an application in forma pauperis for a writ of habeas corpus with the District Court for the District of Oregon.  Permission was denied.  He now seeks leave from this court to appeal forma pauperis.  His application was not verified as is required by 28 U.S.C. § 2242, and the District Court was justified in refusing to file it.


2
Permission to appeal forma pauperis is denied.